DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.  However, no English language translation of the priority document has been received in the application.

Drawings
The drawings are objected to because Figs. 1, 2, and 4 include a semicolon between the reference character “100” and the legend “mobile inverted pendulum” which should be removed.
The drawings are objected to because Figs. 2 and 4 includes reference characters that are separated from the associated legend, but should be placed together inside the corresponding part of the drawing.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the 

Specification
The disclosure is objected to because of the following informalities:
Para. [0050] line 1 reads “the ‘unit_ does,” but is suggested to read --the ‘unit’ does-- to correct a typographical error.
Appropriate correction is required.

Claim Objections
Claims 1, 4, 5, 10, and 11 are objected to because of the following informalities:
Claim 1 line 3 reads “applying device that applies,” but is suggested to read --applying device configured to apply-- to conform to current US practice.
Claim 1 line 4 reads “control unit that controls,” but is suggested to read --control unit configured to control-- to conform to current US practice.
Claim 4 line 3 reads “applying device that applies,” but is suggested to read --applying device configured to apply-- to conform to current US practice.  Claim 10 line 3 suffers from a similar deficiency.
Claim 5 line 5 reads “based on the input control command,” but is suggested to read --based on the inputted control command-- for grammatical correctness.  Claim 11 line 5 suffers from a similar deficiency.
Appropriate correction is required.

Claim Interpretation
The following is a quotation of 35 U.S.C. § 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. § 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. § 112(f) or pre-AIA  35 U.S.C. § 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. § 112(f) or pre-AIA  35 U.S.C. § 112, sixth paragraph:

(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. § 112(f) or pre-AIA  35 U.S.C. § 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. § 112(f) or pre-AIA  35 U.S.C. § 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. § 112(f) or pre-AIA  35 U.S.C. § 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. § 112(f) or pre-AIA  35 U.S.C. § 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. § 112(f) or pre-AIA  35 U.S.C. § 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do 
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. § 112(f) or pre-AIA  35 U.S.C. § 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: the “vibration applying device that applies vibration to the step” of claim 1 line 3, the “notification unit that notifies the rider about operation” of claim 3 line 2 and claim 9 line 2, and the “auxiliary vibration applying device that applies vibration” of claim 4 line 3 and claim 10 line 3.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. § 112(f) or pre-AIA  35 U.S.C. § 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.  Namely, the “vibration applying device” and the “auxiliary vibration applying device” are being interpreted in accordance with Para. 29 of the instant application.  Namely, the “notification unit” is being interpreted in accordance with Para. 21 of the instant application.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. § 112(f) or pre-AIA  35 U.S.C. § 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. § 112(f) or pre-AIA  35 U.S.C. § 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform 

Claim Rejections - 35 USC § 101
35 U.S.C. § 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Section 33(a) of the America Invents Act reads as follows:  
Notwithstanding any other provision of law, no patent may issue on a claim directed to or encompassing a human organism.  

Claims 1-13 are rejected under 35 U.S.C. § 101 and section 33(a) of the America Invents Act as being directed to or encompassing a human organism.  See also Animals - Patentability, 1077 Off. Gaz. Pat. Office 24 (April 21, 1987) (indicating that human organisms are excluded from the scope of patentable subject matter under 35 U.S.C. § 101).
Claim 1 recites the limitation “a step on which a foot of a rider is placed” in line 2.  It appears that the Applicant positively relates the foot to the step.
Claim 4 recites the limitation “an operation handlebar held by the rider” in line 2.  It appears that the Applicant positively relates the rider to the handlebar.  Claim 10 line 2 suffers from a similar deficiency.
Any remaining claims are rejected for their dependency on a rejected base claim.
In the above claims, it appears the human body (i.e. the foot and the rider) is being positively claimed.  It is recommended that Applicant use language such as --whereby, for, or adapted to-- to avoid positively claiming the human body parts.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. § 102 and § 103 (or as subject to pre-AIA  35 U.S.C. § 102 and § 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of the appropriate paragraphs of 35 U.S.C. § 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim 1 is rejected under 35 U.S.C. § 102(a)(1) as being anticipated by US Pat. Pub. 2012/0323450 to Takeuchi et al (herein Takeuchi).
Takeuchi discloses a mobile inverted pendulum (inverted vehicle 1, Fig. 1), comprising: a step on which a foot of a rider is placed (step portions 2a, Figs. 1, 3, and 9); a vibration applying device that applies vibration to the step (warning unit 33 may include a vibrating device to apply vibration to the step portion 2a, Para. 62, Fig. 6); and a vibration control unit that controls operation of the vibration applying device (control unit 5 is connected to and controls the contact determination portion 32, which sends the activation signals for the vibrating device of the warning unit 33, Paras. 61-62, Fig. 6).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. § 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2, 3, 8 and 9 are rejected under 35 U.S.C. § 103 as being unpatentable over Takeuchi in view of US Pat. Pub. 2019/0125611 to Baek et al (herein Baek).
Regarding claim 2, Takeuchi discloses all the claimed limitations, as discussed above with respect to the rejection of claim 1.
Takeuchi further discloses a posture sensor that detects a posture angle of the mobile inverted pendulum (posture sensor unit 9 which determines posture information such as pitch angle of the vehicle 1, Para. 35, Fig. 6).  Takeuchi does not disclose wherein the vibration control unit allows the vibration applying device to apply vibration, when the detected posture angle is within a set allowable range of the posture angle.
However, Baek teaches an exercise equipment (100, Fig. 1) including wherein the vibration control unit allows the vibration applying device to apply vibration, when the detected posture angle is within a set allowable range of the posture angle (external case 210 includes a gyroscopic sensor which detects when case 210 rotates downwardly, and controls operation of the machine to only be active when in upright position, Para. 43, the stoppage being in accordance with inputted commands of a remote controller, Para. 43).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the control unit of Takeuchi to 
Regarding claim 3, the modified Takeuchi discloses all the claimed limitations, as discussed above with respect to the rejection of claim 2.
Takeuchi further discloses the pendulum further comprising a notification unit that notifies the rider about operation of the vibration applying device before the vibration is applied (warning device 33 may also include a light or a display which is used to communicate information to the user about the vehicle 1, Para. 62).
Regarding claim 8, Takeuchi discloses all the claimed limitations, as discussed above with respect to the rejection of claim 1.
Takeuchi further discloses a posture sensor that detects a posture angle of the mobile inverted pendulum (posture sensor unit 9 which determines posture information such as pitch angle of the vehicle 1, Para. 35, Fig. 6).  Takeuchi does not disclose wherein the vibration control unit controls stops application of vibration by the vibration applying device, when the detected posture angle falls below a set posture angle threshold with the vibration being applied to the step.
However, Baek teaches an exercise equipment (100, Fig. 1) including wherein the vibration control unit controls stops application of vibration by the vibration applying device, when the detected posture angle falls below a set posture angle threshold with the vibration being applied to the step (external case 210 includes a gyroscopic sensor which detects when case 210 rotates downwardly, and stops operation of the machine to only be active when in upright position, Para. 43, the stoppage being in accordance with inputted commands of a remote controller, Para. 43).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the control unit of Takeuchi to control vibration based on posture angle as taught by Baek in order to only provide vibration when a user has a stable posture.
Regarding claim 9, the modified Takeuchi discloses all the claimed limitations, as discussed above with respect to the rejection of claim 8.
Claim 9 recites the same limitations as claim 3; therefore, for the sake of brevity, the rejection will not be repeated here.

Claims 4, 5, 10, and 11 are rejected under 35 U.S.C. § 103 as being unpatentable over Takeuchi and Baek, as applied to claims 3 and 9 above, and further in view of US Pat. Pub. 2014/0141950 to Greiwe (herein Greiwe).
Regarding claim 4, the modified Takeuchi discloses all the claimed limitations, as discussed above with respect to the rejection of claim 3.
Takeuchi further discloses an operation handlebar held by the rider (operation handle 6, Figs. 1 and 9).  Takeuchi discloses vibration being applied to the step or to the handlebar; but Takeuchi, as modified above, does not disclose an auxiliary vibration applying device that applies vibration to the operation handlebar.
However, Greiwe teaches a balance rehabilitation device (Fig. 1) including an auxiliary vibration applying device that applies vibration to the operation handlebar (free floating handles 5 may include haptic feedback devices, Para. 130).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the operation handlebar of 
Regarding claim 5, the modified Takeuchi discloses all the claimed limitations, as discussed above with respect to the rejection of claim 4.
Modified Takeuchi further discloses an input unit through which the rider inputs a control command related to the operation of the vibration applying device (Baek remote controller allows the user to customize and turn on/off the vibration parameters, Baek Para. 43), wherein the vibration control unit controls the operation of the vibration applying device based on the input control command (Baek remote controller controls operation of Takeuchi vibrating device).
Regarding claim 10, the modified Takeuchi discloses all the claimed limitations, as discussed above with respect to the rejection of claim 9.
Claim 10 recites the same limitations as claim 4; therefore, for the sake of brevity, the rejection will not be repeated here.
Regarding claim 11, the modified Takeuchi discloses all the claimed limitations, as discussed above with respect to the rejection of claim 10.
Claim 11 recites the same limitations as claim 5; therefore, for the sake of brevity, the rejection will not be repeated here.

Claims 6, 7, 12, and 13 are rejected under 35 U.S.C. § 103 as being unpatentable over Takeuchi, Baek and Greiwe, as applied to claims 4 and 10 above, and further in view of WO 2018168463 to Yamaguchi et al (herein Yamaguchi).
Regarding claim 6, the modified Takeuchi discloses all the claimed limitations, as discussed above with respect to the rejection of claim 4.  Takeuchi, as modified above, does not 
However, Yamaguchi teaches a seat device (Fig. 1) including a distance sensor that measures a moving distance of the mobile inverted pendulum (control unit 40 receives a signal from operation unit 41 regarding the mileage of the vehicle, which is used to control the massage mechanism 20 and vibration generation mechanism 30, Paras. 40-41 of the machine translation, a copy of which is provided herewith), wherein the vibration control unit controls the operation of the vibration applying device based on the measured moving distance (massage/vibration mechanisms 20, 30 are activated and deactivated based on mileage exceeding a predetermined distance, Para. 41).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the vehicle of modified Takeuchi to include distance control as taught by Yamaguchi in order to reduce the fatigue of the user from long times of riding (Yamaguchi Para. 4).
Regarding claim 7, the modified Takeuchi discloses all the claimed limitations, as discussed above with respect to the rejection of claim 4.  Takeuchi, as modified above, does not disclose a timer that measures a riding time of the rider, wherein the vibration control unit controls the operation of the vibration applying device based on the measured riding time.
However, Yamaguchi teaches a seat device (Fig. 1) including a timer that measures a riding time of the rider (control unit 40 tracks usage time of the vehicle, Para. 30), wherein the vibration control unit controls the operation of the vibration applying device based on the 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the vehicle of modified Takeuchi to include time control as taught by Yamaguchi in order to reduce the fatigue of the user from long times of riding (Yamaguchi Para. 4).
Regarding claim 12, the modified Takeuchi discloses all the claimed limitations, as discussed above with respect to the rejection of claim 10.
Claim 12 recites the same limitations as claim 6; therefore, for the sake of brevity, the rejection will not be repeated here.
Regarding claim 13, the modified Takeuchi discloses all the claimed limitations, as discussed above with respect to the rejection of claim 10.
Claim 13 recites the same limitations as claim 7; therefore, for the sake of brevity, the rejection will not be repeated here.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US 2006/0260857 to Kakinuma et al, JP 2012126353 to Kawamoto et al, US 9,592,875 to Takeda et al, US 8,014,923 to Ishii et al, US 2012/0166048 to Inoue et al, US 9,694,846 to Lan et al, US 7,303,032 to Kahlert et al, US 2009/0288900 to Takenaka et al, and US 2016/0031506 to Lloyd et al each recite an inverted pendulum including angle sensors.
US 2015/0305957 to Triplett et al, US 2014/0284446 to Peng, US 2013/0035617 to Aboody, US 2012/0157264 to Kim, US 2011/0230803 to Aboody, US 2010/0179459 to Koch et al, US 2005/0131319 to de Meer, US 2010/0312154 to Becker et al, US 2008/0036303 to Stevens, US 2010/0105524 to Laurent, and US 2007/0073196 to Tanaka et al each recite a vibrating platform.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BENJAMIN M KUSIAK whose telephone number is (571)272-4401. The examiner can normally be reached Mon. - Fr. 8:00 - 5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Justine Yu can be reached on 571-272-4835. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BENJAMIN M. KUSIAK/Examiner, Art Unit 3785                                                                                                                                                                                                        
/TIMOTHY A STANIS/Primary Examiner, Art Unit 3785